Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 01/12/2022, which has been entered and made of record.  Claims 1, 3-5, 7, 9, 11, 12, 15 and 17 have been amended.  Claims 2, 6, 8 and 10 has been cancelled.  Claims 19-22 have been added.  Claims 1, 3-5, 7, 9, 11-22 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the amended claims and addressed in the claim rejections below.  
Applicant submits “the use of "about" in Applicant's claims is sufficiently definite under 35 U.S.C. § 112(b) or § 112 (pre-AIA ), second paragraph.” (Remarks, Page 10) 
The examiner disagrees with Applicant’s premises and conclusion.  Applicant gave an example in specification stating (¶0019) that “The term “about” as used herein can allow for a degree of variability in a value or range, for example, within 10%, within 5%, within 1%, within 0.5%, within 0.1%, within 0.05%, within 0.01%, within 0.005%, or within 0.001% of a stated value or of a stated limit of a range, and includes the exact stated value or range”. However, such example is open ended and thus not limited the scope to a range (within 10%, within 5%, within 1%, within 0.5%, within 0.1%, within 0.05%, within 0.01%, within 0.005%, or within 0.001%). Since it is an example, it is unclear other ranges, for example, such as within 10-20%, within 50% or within 100% should be included in the “about” range. The unclear and indefinite can be clearly seen when in view of applicant’s remark dated 01/12/22. Examiner reproduces here:
“Dependent claim 5 recites the display of claim 1 wherein the first wavelength of the first primary color is from about 470 nanometers to about 475 nanometers, the second wavelength of the second primary color is from about 530 nanometers to about 535 nanometers, and the third wavelength of the third primary color is from about 615 nanometers to about 620 nanometers. Applicant notes that these wavelengths correspond to a red primary color (i.e., for the 615-620 nanometer range), a green primary color (i.e., for the 530-535 nanometer range), and a blue primary  color (i.e., for the 470-475 nanometer range). The Office Action cites to (i.e., 543 nm for the "Green" in Table 2 falls outside of the 530-535 nanometer range of claim 5, and 464 nm for "Blue" in Table 2 falls outside of the 470-475 nanometer range of claim 5).” (Remark, page 16-17).
As applicant argued that “543 nm for the "Green" in Table 2 falls outside of the 530-535 nanometer range” and “464 nm for "Blue" in Table 2 falls outside of the 470-475 nanometer range”. However, 543nm is within 10% of the “about” example range of 530-535 in claim 5. 464nm is within 10% of the “about” example range of 470-475 in claim 5. Applicant did not think 543nm and 464nm is within range but in the same remark claiming “about” range could be within 10% of a value or range. This can easily see the confusion and indefinite of claim scope when construe the claims. Examiner believe clearly define of ranges is necessary in the display art and applicant can further 

Applicant submits “Govil's "switching" between the different states occurs in a reflective IMOD, wherein a movable reflective layer 14 moves relative to a stationary partially reflective layer 16 such that light incident on the device is reflected or absorbed "depending on the position of the movable reflective layer [relative to the stationary reflective layer].". Govil does not disclose or suggest a light-emitting device that changes the color of light that is actually generated and emitted by the device. Rather, Govil describes a device wherein the "switching" changes the character of light that is reflected by the device. As such, a person having ordinary skill in the art would not have viewed Govil as describing or suggesting a light-emitting device that cycles between emitting different wavelengths of light” (Remarks, Page 19-20)
The examiner disagrees with Applicant’s premises and conclusion.  “generated and emitted by the device” is a broad term. There is no limit to say the device cannot have an interferometric modulator. If there are lights coming out from a display, it can be considered as light emitting device. A reflective display or not, all teach generating and emitting lights. It seems applicant trying to narrow the meaning of a light-emitting device by referring to applicant’s own way of emitting lights. However, the claim term . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “about”. It is not clear the range of “about” as there is no definition of how close the range is “about” the range. Applicant gave an example in specification stating (¶0019) that “The term “about” as used herein can allow for a degree of variability in a value or range, for example, within 10%, within 5%, within 1%, within 0.5%, within 0.1%, within 0.05%, within 0.01%, within 0.005%, or within 0.001% of a stated value or of a stated limit of a range, and includes the exact stated value or range”. However, such example is open ended and thus not limited the scope to a range 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mandle (US Pub 2020/0226967 A1) in view of Morovic et al. (US Pub 2017/0061851 A1).


As to claim 1, Mandle discloses an electronic display (Mandle, abstract, ¶0325, ¶0327, ¶0329) comprising: an array of pixels of light-emitting elements, wherein each pixel is configured to emit a first primary color having a first wavelength, a second primary color having a second wavelength, a third primary color having a third wavelength (Mandle, ¶0183, table 3, RGB are the three primary colors. ¶0160, table 1 and 2 shows the wavelength of RGB.), and 
a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from about 15 nanometers to about 50 nanometers (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color.); and a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from about 15 nanometers to about 50 nanometers from the second wavelength (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color.)
wherein a color gamut that can be produced by the array of pixels is greater than a corresponding array of corresponding pixels of corresponding light-emitting elements that are configured to only emit the first primary color having the first wavelength, the second primary color having the second wavelength, and the third primary color having the third wavelength (Mandle, ¶0003, “an increased color gamut system within a display.” ¶0137, “A six-primary color system offers enhancements to the current RGB systems. It extends current color gamuts to a wider usable color gamut than currently offered and minimizes metamerisms”)
Since the “about 15 nanometers to about 50 nanometers” is indefinite. It is not clear if wavelengths shown in table 1 and 2 of Mandle meet this specific range of the claim. Assuming, arguendo, that Mandle does not teach “a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the 
Morovic teaches “a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from about 15 nanometers to about 50 nanometers” and “a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from about 15 nanometers to about 50 nanometers from the second wavelength” (Morovic, Fig. 1B, 
    PNG
    media_image1.png
    170
    245
    media_image1.png
    Greyscale
. 
¶0035, “The large gamut pixel 130 can include a plurality of cells, each to modulate the emitted light at a different wavelength to produce its own primary. For example, with reference to FIG. 1B, the individual large gamut pixel 130 can be in the form of a 3×3 grid with nine unique cells each outputting a unique narrow-band primary. Examples include a large gamut pixel 130 with a top left to bottom right configuration with nine primaries having respective peaks at or around 660, 630, 600, 570, 540, 510, 480, 450, and 420 nm. The example of FIG. 1 depicts a large gamut pixel 130 modulating the light emitted from the light source 112 at wavelengths ranging from deep red (˜660-680 nm) to deep blue (˜400-420 nm). As such, wide-band light that is passed through such a large gamut pixel 130 will be outputted as nine distinct, narrow-band primaries with exceptional high chroma. ¶0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).” ¶0042, “the color combination of 618+509+564+482 nm unblocked primaries, and 591+455 nm partially blocked primaries, are transmitted through the subtractive mask 140. This primary combination can then be projected onto the screen of the display 180 in order to ultimately produce a single pixel with a secondary color or color combination corresponding to the mixture of the transmitted primaries.” ¶0043, “may be capable of producing 2̂9, or 512 “secondaries,” since nine primaries are outputted which can each either be transmitted or blocked by the subtractive mask 140.” “the input signal 114 may be a video or other dynamic signal, in which the mask control unit 150 dynamically operates the subtractive mask 140 to output a different color combination for every frame of the video signal. In such arrangements, the mask control unit 150 can operate the entire subtractive mask array in order to output an exceptional visual presentation 102 with high-order color gamut.”)
Mandle and Morovic are considered to be analogous art because all pertain to display gamut. It would have been obvious before the effective filing date of the claimed invention to have modified Mandle with the features of “a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from about 15 nanometers to about 50 nanometers” and “a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from about 15 nanometers to about 50 nanometers from the second wavelength” as taught by Morovic. The suggestion/motivation would have been the large gamut pixel may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut (Morovic, ¶0036).

As to claim 3, claim 1 is incorporated and the combination of Mandle and Morovic discloses each pixel is further configured to emit a third gamut-enhancing color with a sixth wavelength that is within a third specified wavelength variance from the third wavelength of from about 15 nanometers to about 50 nanometers (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color. Morovic Fig. 1B shows third gamut enhancing color in item 130.);

As to claim 4, claim 1 is incorporated and the combination of Mandle and Morovic discloses the first wavelength is within a first of a first range, a second range, and a third range; the second wavelength is within a second of the first range, the second range, and the third range; and the third wavelength is within a third of the first range, the second range, and the third range (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. Morovic Fig. 1B, item 130 and ¶0035-0036.).

As to claim 5, claim 4 is incorporated and the combination of Mandle and Morovic discloses the first range is from about 470 nanometers to about 475 nanometers, the second range is from about 530 nanometers to about 535 nanometers, and the third range is from about 615 nanometers to about 620 nanometers (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color. Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).

As to claim 7, claim 1 is incorporated and the combination of Mandle and Morovic discloses each pixel comprises a first primary light-emitting element configured to emit the first primary color having the first wavelength, a second primary light-emitting element configured to emit the second primary color having the second wavelength, a third primary light-emitting element configured to emit the third primary color having the third wavelength, a first gamut-enhancing light-emitting element configured to emit the first gamut- enhancing color having the fourth wavelength, and a second gamut-enhancing light-emitting element configured to emit the second gamut-enhancing color having the fifth wavelength (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. Morovic Fig. 1B, item 130 and ¶0035-0036.)

As to claim 9, claim 7 is incorporated and the combination of Mandle and Morovic discloses each pixel further comprises a third gamut-enhancing light-emitting element configured to emit a third gamut-enhancing color having a sixth wavelength that is within a third specified wavelength variance from the third wavelength of from about 15 nanometers to about 50 nanometers (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color. Morovic Fig. 1B, item 130 and ¶0035-0036.).

As to claim 12, claim 7 is incorporated and the combination of Mandle and Morovic discloses each pixel further comprises: a third gamut-enhancing light-emitting element configured to emit a third gamut-enhancing color having a sixth wavelength that is within a third specified wavelength variance of from about 15 nanometers to about 50 nanometers from the first wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).) 

As to claim 19, claim 7 is incorporated and the combination of Mandle and Morovic discloses each pixel further comprises: a third gamut-enhancing light-emitting element configured to emit a third gamut-enhancing color having a sixth wavelength that is within a third specified wavelength variance of from about 15 nanometers to about 50 nanometers from the second wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).).

As to claim 20, claim 12 is incorporated and the combination of Mandle and Morovic discloses each pixel further comprises: a fourth gamut-enhancing light-emitting element configured to emit fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance of from about 15 nanometers to about 50 nanometers from the second wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).)

As to claim 21, claim 20 is incorporated and the combination of Mandle and Morovic discloses each pixel further comprises: a fifth gamut-enhancing light-emitting element configured to emit a fifth gamut-enhancing color having an eighth wavelength that is within a fifth specified wavelength variance of from about 15 nanometers to about 50 nanometers from the third wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).).

As to claim 22, claim 21 is incorporated and the combination of Mandle and Morovic discloses each pixel further comprises: a sixth gamut-enhancing light-emitting element configured to emit a sixth gamut-enhancing color having a ninth wavelength that is within a sixth specified wavelength variance of from about 15 nanometers to about 50 nanometers from the third wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).).

Claims 11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mandle (US Pub 2020/0226967 A1) in view of Morovic et al. (US Pub 2017/0061851 A1) and Govil et al. (US Pub 2013/0182017 A1).

As to claim 11, claim 9 is incorporated and Mandle does not explicitly disclose a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified 
Morovic teaches a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance of from about 15 nanometers to about 50 nanometers from the third wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).

	Govil teaches a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance of from about 15 nanometers to about 50 nanometers from the third wavelength (Govil, Fig. 13A-B, ¶0151, “Each subpixel 310, 311, 312 and 313 can be configured to be selectively switched among a first state, a second state, and a third state. The subpixel 310 can have a first state associated with a spectral reflectance associated with a light cyan color (with a distance between the reflective layer 14 and the optical stack 16, or gap size, of about 138.9 nm), a second state associated with a spectral reflectance associated with a red color (with a gap size of about 259.7 nm), and a third state associated with a spectral reflectance of a black color (with a gap size of about 0 nm). For this example, the first state corresponds to the relaxed position, the second state corresponds to the reverse actuated position, and the third state corresponds to the actuated position of the subpixel 310.” ¶0154-0155).
Mandle, Morovic and Govil are considered to be analogous art because all pertain to display gamut. It would have been obvious before the effective filing date of the claimed invention to have modified Mandle with the features of “a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance from the second wavelength” as taught by Govil. The suggestion/motivation would have been in order to selectively switching the subpixels of a second pixel to output a color of the second set of primary colors to achieve a color outside of the gamut of the first set of primary colors (Govil, ¶0015).

As to claim 13, claim 1 is incorporated and Mandle discloses each pixel comprises a first primary light-emitting element configured to emit the first primary color having the first wavelength, a second primary light-emitting element configured to emit the second primary color having the second wavelength, a third primary light-Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB.). 
Mandle does not explicitly discloses wherein the first primary light-emitting element is configured to cycle between emitting the first primary color having the first wavelength and emitting the first gamut-enhancing color having the fourth wavelength.
However, since the “the first primary light-emitting element” is a broad term, in Mandle’s case, it is could obvious to group R and Y together as one “light-emitting element”. When R and Y group together as one “light-emitting element”, Mandle can teaches wherein the first primary light-emitting element is configured to cycle between emitting the first primary color having the first wavelength and emitting the first gamut-enhancing color having the fourth wavelength.
Morovic also teaches wherein the first primary light-emitting element is configured to cycle between emitting the first primary color having the first wavelength and emitting the first gamut-enhancing color having the fourth wavelength (Morovic, ¶0010, “For dynamic arrangements, each of the plurality of cells is configured for variable optical opacity. In such arrangements, a subtractive mask controller can vary the opacity of each cell in the dynamic subtractive mask such that the penetrability of the corresponding primary color is dynamic. Thus, a given cell in the dynamic subtractive mask can vary in opacity from totally opaque, in which the primary color is completely blocked, to totally transparent, in which the primary color is completely transmitted. Accordingly, the pixel source can further include a controller, or control input from a controller, to vary the opacity of each of the plurality of cells of the binary mask to output color points of primary colors transmitted through the cells of the subtractive mask.”).
In addition, Govil teaches wherein the first primary light-emitting element is configured to cycle between emitting the first primary color having the first wavelength and emitting the first gamut-enhancing color having the fourth wavelength (Govil, Fig. 13A-B, ¶0151, “Each subpixel 310, 311, 312 and 313 can be configured to be selectively switched among a first state, a second state, and a third state. The subpixel 310 can have a first state associated with a spectral reflectance associated with a light cyan color (with a distance between the reflective layer 14 and the optical stack 16, or gap size, of about 138.9 nm), a second state associated with a spectral reflectance associated with a red color (with a gap size of about 259.7 nm), and a third state associated with a spectral reflectance of a black color (with a gap size of about 0 nm). For this example, the first state corresponds to the relaxed position, the second state corresponds to the reverse actuated position, and the third state corresponds to the actuated position of the subpixel 310.” ¶0154-0155). 
Mandle, Morovic and Govil are considered to be analogous art because all pertain to display gamut. It would have been obvious before the effective filing date of the claimed invention to have modified Mandle with the features of “wherein the first primary light-emitting element is configured to cycle between emitting the first primary (Govil, ¶0015).

As to claim 14, claim 13 is incorporated and the combination of Mandle, Morovic and Govil discloses the first primary light- emitting element is configured to cycle between a first primary drive current and a first gamut-enhancing drive current that is within a first specified current variance from the first primary drive current (Govil, Fig. 2-4, ¶0061, “In some implementations, the introduction of an applied voltage can drive the pixels to change states. In some other implementations, an applied charge can drive the pixels to change states.” ¶0072-0075). (Morovic, ¶0010, “For dynamic arrangements, each of the plurality of cells is configured for variable optical opacity. In such arrangements, a subtractive mask controller can vary the opacity of each cell in the dynamic subtractive mask such that the penetrability of the corresponding primary color is dynamic. Thus, a given cell in the dynamic subtractive mask can vary in opacity from totally opaque, in which the primary color is completely blocked, to totally transparent, in which the primary color is completely transmitted. Accordingly, the pixel source can further include a controller, or control input from a controller, to vary the opacity of each of the plurality of cells of the binary mask to output color points of primary colors transmitted through the cells of the subtractive mask.”).

As to claim 15, claim 13 is incorporated and the combination of Mandle, Morovic and Govil discloses the second primary light-emitting element is configured to cycle between emitting the second primary color having the second wavelength and the second gamut-enhancing color having the fifth wavelength (Mandle, G and C could group together as one light-emitting element. Govil, Fig. 13A-B, ¶0151, “Each subpixel 310, 311, 312 and 313 can be configured to be selectively switched among a first state, a second state, and a third state. The subpixel 310 can have a first state associated with a spectral reflectance associated with a light cyan color (with a distance between the reflective layer 14 and the optical stack 16, or gap size, of about 138.9 nm), a second state associated with a spectral reflectance associated with a red color (with a gap size of about 259.7 nm), and a third state associated with a spectral reflectance of a black color (with a gap size of about 0 nm). For this example, the first state corresponds to the relaxed position, the second state corresponds to the reverse actuated position, and the third state corresponds to the actuated position of the subpixel 310.” ¶0154-0155). (Morovic, ¶0010, “For dynamic arrangements, each of the plurality of cells is configured for variable optical opacity. In such arrangements, a subtractive mask controller can vary the opacity of each cell in the dynamic subtractive mask such that the penetrability of the corresponding primary color is dynamic. Thus, a given cell in the dynamic subtractive mask can vary in opacity from totally opaque, in which the primary color is completely blocked, to totally transparent, in which the primary color is completely transmitted. Accordingly, the pixel source can further include a controller, or control input from a controller, to vary the opacity of each of the plurality of cells of the binary mask to output color points of primary colors transmitted through the cells of the subtractive mask.”).

As to claim 16, claim 15 is incorporated and the combination of Mandle, Morovic and Govil discloses the second primary light-emitting element is configured to cycle between a second primary drive current and a second gamut-enhancing drive current that is within a second specified current variance from the second primary drive current (Govil, Fig. 2-4, ¶0061, “In some implementations, the introduction of an applied voltage can drive the pixels to change states. In some other implementations, an applied charge can drive the pixels to change states.” ¶0072-0075). (Morovic, ¶0010, “For dynamic arrangements, each of the plurality of cells is configured for variable optical opacity. In such arrangements, a subtractive mask controller can vary the opacity of each cell in the dynamic subtractive mask such that the penetrability of the corresponding primary color is dynamic. Thus, a given cell in the dynamic subtractive mask can vary in opacity from totally opaque, in which the primary color is completely blocked, to totally transparent, in which the primary color is completely transmitted. Accordingly, the pixel source can further include a controller, or control input from a controller, to vary the opacity of each of the plurality of cells of the binary mask to output color points of primary colors transmitted through the cells of the subtractive mask.”).

As to claim 17, claim 15 is incorporated and the combination of Mandle, Morovic and Govil discloses the third primary light- emitting element is configured to cycle between emitting the third primary color having the third wavelength and a third gamut-enhancing color having a sixth wavelength that is within a third specified wavelength variance of from about 15 nanometers to about 50 nanometers from the third wavelength (Mandle, B and M could group together as one light-emitting element. Govil, Fig. 13A-B, ¶0151, “Each subpixel 310, 311, 312 and 313 can be configured to be selectively switched among a first state, a second state, and a third state. The subpixel 310 can have a first state associated with a spectral reflectance associated with a light cyan color (with a distance between the reflective layer 14 and the optical stack 16, or gap size, of about 138.9 nm), a second state associated with a spectral reflectance associated with a red color (with a gap size of about 259.7 nm), and a third state associated with a spectral reflectance of a black color (with a gap size of about 0 nm). For this example, the first state corresponds to the relaxed position, the second state corresponds to the reverse actuated position, and the third state corresponds to the actuated position of the subpixel 310.” ¶0154-0155). (Morovic, ¶0010, “For dynamic arrangements, each of the plurality of cells is configured for variable optical opacity. In such arrangements, a subtractive mask controller can vary the opacity of each cell in the dynamic subtractive mask such that the penetrability of the corresponding primary color is dynamic. Thus, a given cell in the dynamic subtractive mask can vary in opacity from totally opaque, in which the primary color is completely blocked, to totally transparent, in which the primary color is completely transmitted. Accordingly, the pixel source can further include a controller, or control input from a controller, to vary the opacity of each of the plurality of cells of the binary mask to output color points of primary colors transmitted through the cells of the subtractive mask.”).

As to claim 18, claim 17 is incorporated and the combination of Mandle, Morovic and Govil discloses the third primary light- emitting element is configured to cycle between a third primary drive current and a third gamut-enhancing drive current that is within a third specified current variance from the third primary drive current (Govil, Fig. 2-4, ¶0061, “In some implementations, the introduction of an applied voltage can drive the pixels to change states. In some other implementations, an applied charge can drive the pixels to change states.” ¶0072-0075).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YU CHEN/
Primary Examiner, Art Unit 2613